EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Denis Sullivan (Reg. No. 47,980) on 2/18/2022.

The application has been amended as follows: 
IN THE CLAIMS


Claim 7 lines 6-7, after "EGR system" delete "[of claim 2]".

Claims 1, 4-5 and 8-11 are now canceled.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Pursifull (Pub No. US 2014/0318514 A1), Alger et. al. (US Patent No. 6,216,458), and Vaught et. al. (Pub No. US 2011/0162360 A1), which is considered the closest prior art of record, 
Pursifull and Vaught teaches first treated EGR line with a first end connected to a point downstream of the one or more exhaust treatment devices and a second end connected to the engine intake line downstream of the compressor of the turbocharger, back-flow prevention valve. Alger teaches a pre-turbine EGR line with a first end connected to a point downstream of the exhaust manifold of the engine and upstream of the turbine of the turbocharger and a second end connected to the engine intake line downstream of the compressor of the turbocharger and one or more exhaust treatment devices located in the pre-turbine EGR line.
However Pursifull, Alger and Hill do not teach to “a first treated EGR line with a first end connected to a point downstream of the one or more exhaust treatment devices and a second end connected to the engine intake line downstream of the compressor of the turbocharger; a back-flow prevention valve located in the first treated EGR line located between the first end and the second end of the first treated EGR line; and a pre-turbine EGR line with a first end connected to a point downstream of the exhaust manifold of the engine and upstream of the turbine of the turbocharger and a second end connected to the engine intake line downstream of the compressor of the turbocharger; wherein the first treated EGR line recirculates the treated exhaust gas to the intake manifold of the engine without passing through the compressor, and wherein the second end of the first treated EGR line comprises a second outlet connected to the pre-turbine EGR line, wherein the EGR system further comprises a second venturi located at the connection of the second outlet of the first treated EGR line and the pre-turbine EGR line”, and “a first treated EGR line with a first end connected to a point downstream of the one or more exhaust treatment devices and a second end connected to the engine intake line downstream of the compressor of the turbocharger; a back-flow prevention valve located in the first treated EGR line located between the first end and the second end of the first treated EGR line, wherein the first treated EGR line recirculates the treated exhaust gas to the intake manifold of the engine without passing through the compressor, wherein the one or more exhaust treatment devices comprises a first exhaust treatment device upstream of a second exhaust treatment device, and wherein the first end of the first treated EGR line is connected to a point downstream of second exhaust treatment device, the EGR system further comprising; and a second treated EGR line with a first end connected to a point upstream of the second exhaust treatment device and downstream of the first exhaust treatment device and a second end connected to the first treated EGR line upstream of the back-flow prevention valve” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 6 and 7 respectively.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 18, 2022